UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2364


WILLIAM MARTINEZ,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: September 3, 2021                                      Decided: January 5, 2022


Before GREGORY, Chief Judge, and NIEMEYER and THACKER, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Marc Seguinot, SEGUINOT & ASSOCIATES, PC, Fairfax, Virginia, for Petitioner. Brian
Boynton, Acting Assistant Attorney General, Sabatino F. Leo, Assistant Director, Colin J.
Tucker, Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Martinez, a native and citizen of El Salvador, petitions for review of an

order of the Board of Immigration Appeals (Board) denying his motion for reconsideration

of the order denying sua sponte reopening. To the extent Martinez challenges the Board’s

May 26, 2020, order denying sua sponte reopening, we lack jurisdiction because Martinez

did not file a timely petition for review from that order. See 8 U.S.C. § 1252(b)(1)

(providing that petition for review must be filed no later than 30 days after date of final

order of removal); Stone v. INS, 514 U.S. 386, 394, 405 (1995) (noting that this time period

is “jurisdictional in nature and must be construed with strict fidelity to [its] terms,” and that

a motion to reconsider does not toll the time for filing a petition for review). As for the

Board’s December 7, 2020, order denying reconsideration, Martinez fails to challenge that

order in his brief and has waived review. See Fed. R. App. P. 28(a)(8)(A) (stating that

petitioner’s brief “must contain . . . [petitioner]’s contentions and the reasons for them,

with citations to the authorities and parts of the record on which the [petitioner] relies”);

see also Cedillos-Cedillos v. Barr, 962 F.3d 817, 822 n.2 (4th Cir. 2020) (explaining that

petitioner’s failure to address the denial of withholding of removal or protection under the

CAT waived those claims); Li v. Gonzales, 405 F.3d 171, 175 n.4 (4th Cir. 2005) (noting

that failure to cite any legal authority forfeits claim).

       Accordingly, we dismiss the petition for review. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                      PETITION DISMISSED

                                                2